Exhibit 10.18

 

FOURTH AMENDMENT
TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and dated as
of the       day of October, 2003 by and between DIEDRICH COFFEE, INC., a
Delaware corporation (the “Company”), and BANK OF THE WEST (the “Lender”).

RECITALS

 

A.                                   Pursuant to that certain Credit Agreement
dated as of September 3, 2002 by and between the Company and the Lender (as
amended, extended and replaced from time to time, the “Credit Agreement,” and
with capitalized terms used herein and not otherwise defined used with the
meanings given such terms in the Credit Agreement), the Lender agreed to extend
credit to the Company on the terms and subject to the conditions set forth
therein.

 

B.                                     The Company has requested the Lender to
amend the Credit Agreement in certain respects and the Lender has agreed to do
so on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                       Addition of Workers’ Compensation
Letter of Credit Facility.  To reflect the agreement of the parties hereto to
add a letter of credit facility in support of the Company’s workers’
compensation obligations, as of the Effective Date (as defined in Paragraph 2
below):

 

(a)                                  Paragraph 5 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

“5.                                 Letter of Credit Facilities.

 

5(a)                            Working Capital Letter of Credit Facility
Sublimit.  On the terms and subject to the conditions set forth herein, the
Lender shall from time to time from and after the Effective Date, issue standby
letters of credit in support of various working capital obligations of the
Company (each a “Working Capital Letter of Credit” and, collectively, the
“Working Capital Letters of Credit”) for the account of the Company; provided,
however that in no event shall the Lender issue any Working Capital Letter of
Credit hereunder if after giving effect to such issuance:

 

(1)                                  The aggregate dollar amount of Outstanding
Working Capital Letters of Credit and unrepaid L/C Drawings with respect to
Working Capital Letters of Credit would exceed the Working Capital L/C Facility
Sublimit; or

 

(2)                                  The aggregate dollar amount of all
Outstanding Working Capital Letters of Credit and unrepaid L/C Drawings with
respect to Working Capital Letters of Credit plus

 

1

--------------------------------------------------------------------------------


 

the aggregate amount of all Working Capital Loans outstanding would exceed
$675,000.00.

 

5(b)                           Workers’ Compensation Letter of Credit Facility
Credit Limit.  Subject to the terms and subject to the conditions set forth
herein, including, without limitation, the terms and conditions set forth in
Paragraph 5(c) below, the Lender shall from time to time from and after October
__, 2003, issue standby letters of credit in support of the Company’s workers’
compensation obligations (each a “Workers’ Compensation Letter of Credit” and,
collectively, the “Workers’ Compensation Letters of Credit”) for the account of
the Company; provided, however that in no event shall the Lender issue any
Workers’ Compensation Letter of Credit hereunder if after giving effect to such
issuance the aggregate dollar amount of Outstanding Workers’ Compensation
Letters of Credit and unrepaid L/C Drawings with respect to Workers’
Compensation Letters of Credit would exceed the Workers’ Compensation L/C
Facility Credit Limit.

 

5(c)                            Collateral Security for the Workers’
Compensation Letters of Credit.  Prior to the issuance of the first Workers’
Compensation Letter of Credit hereunder, the Company shall have opened a new
no-access account with the Lender (the “Workers’ Compensation Collateral
Account”).  As an additional condition precedent to the issuance of any Workers’
Compensation Letter of Credit (including the first Workers’ Compensation Letter
of Credit hereunder), the Company shall deposit a dollar amount equal to the
face amount of the Workers’ Compensation Letter of Credit being requested.  The
Company hereby pledges, assigns and grants to the Lender a security interest in
the Workers’ Compensation Collateral Account, any and all funds from time to
time contained therein, and all products and proceeds of the foregoing.  The
Obligations secured by the Workers’ Compensation Collateral Account shall only
consist of the that portion of the Obligations arising out of or related to the
Workers’ Compensation Letters of Credit.  At such time the Obligations with
respect to any Workers’ Compensation Letter of Credit shall have been fully
satisfied or otherwise terminated, the Lender shall release its Lien on the
portion of the funds contained in the Workers’ Compensation Collateral Account
attributable to such Workers’ Compensation Letter of Credit and remit such funds
to the Company.

 

5(d)                           Issuance of Letters of Credit.  Each Letter of
Credit, and any amendment, renewal or extension thereof, shall be requested by
the Company at least thirty (30) Business Days prior to the proposed issuance,
amendment, renewal or extension date (other than in the case of the first
Workers’ Compensation Letter of Credit issued hereunder) by delivery to the
Lender of a duly executed Letter of Credit Application, accompanied by all other
L/C Documents which the Lender may require as a condition to the requested
action.  No Letter of Credit shall have a stated expiration date (or provide for
the extension of such stated expiration date or the issuance of any replacement
therefor) later than October 15, 2004.

 

5(e)                            Repayment of L/C Drawings.  Each L/C Drawing
shall be payable in full by the Company on the date of such L/C Drawing.

 

2

--------------------------------------------------------------------------------


 

5(f)                              Absolute Obligation to Repay.  The Company’s
obligation to repay L/C Drawings shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and irrespective of any
set-off, counterclaim or defense to payment which the Company may have or have
had, against any Lender or any other Person, including, without limitation, any
set-off, counterclaim or defense based upon or arising out of:

 

(1)                                  Any lack of validity or enforceability of
this Agreement or any of the other Loan Documents;

 

(2)                                  Any amendment or waiver of or any consent
to departure from the terms of any Letter of Credit;

 

(3)                                  The existence of any claim, setoff, defense
or other right which the Company or any other Person may have at any time
against any beneficiary or any transferee of any Letter of Credit (or any Person
for whom any such beneficiary or any such transferee may be acting);

 

(4)                                  Any allegation that any demand, statement
or any other document presented under any Letter of Credit is forged,
fraudulent, invalid or insufficient in any respect, or that any statement
therein is untrue or inaccurate in any respect whatsoever or that variations in
punctuation, capitalization, spelling or format were contained in the drafts or
any statements presented in connection with any L/C Drawing;

 

(5)                                  Any payment by the Lender under any Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit, or any payment made by the
Lender under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any insolvency proceeding;

 

(6)                                  Any exchange, release or non-perfection of
any Collateral; or

 

(7)                                  Any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of the Company.

 

Nothing contained herein shall constitute a waiver of any rights of the Company
against the Lender arising out of the gross negligence or willful misconduct of
the Lender in connection with any Letter of Credit issued hereunder; provided,
however, that the exercise of such rights is subject to and conditioned upon the
prior payment in full of all Obligations, including, without limitation,
unrepaid L/C Drawings, and termination of the credit facility evidenced hereby.

 


5(G)                           UNIFORM CUSTOMS AND PRACTICE.  THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS AS PUBLISHED BY THE INTERNATIONAL
CHAMBER OF COMMERCE MOST RECENTLY AT THE TIME OF ISSUANCE OF ANY LETTER OF
CREDIT SHALL


 


3

--------------------------------------------------------------------------------



 

(unless otherwise expressly provided in such Letter of Credit) apply to such
Letter of Credit.

 

5(h)                           Relationship to Letter of Credit Applications. 
In the event of any inconsistency between the terms and provisions of this
Agreement and the terms and provisions of the Letter of Credit Applications, the
terms and provisions of this Agreement shall supersede and govern.

 

(b)                                 Paragraph 4(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“4(a)                      Credit Limit.  Subject to the terms and conditions
set forth herein, from and after the Effective Date, the Lender agrees that it
shall from time to time to but not including the Working Capital Facility
Maturity Date make loans (each, a “Working Capital Loan”) to the Company in an
aggregate amount not to exceed at any one time outstanding the lesser of:  (i)
$500,000.00, and (ii) $675,000.00 minus the dollar amount of all Outstanding
Working Capital Letters of Credit and unrepaid L/C Drawings related to Working
Capital Letters of Credit as of such date (the “Working Capital Facility Credit
Limit”).  Principal amounts prepaid hereunder prior to the Working Capital
Facility Maturity Date may be reborrowed on the terms and subject to the
conditions set forth in Paragraph 10(b) below, it being expressly acknowledged
and agreed that the credit facility provided under this Paragraph 4 is a
revolving credit facility.”

 

(c)                                  Paragraph 10(b)(2) of the Credit Agreement
is hereby amended in its entirety to read as follows:

 

“(2)                            In the case of the issuance of a Letter of
Credit, there shall have been delivered to the Lender a Letter of Credit
Application and all required L/C Documents relating thereto, and the Company
shall be in compliance with the limits set forth in Paragraphs 5(a) and 5(b)
above, as applicable.”

 

(d)                                 The definition of the term “Letter of
Credit” set forth in Paragraph 16 of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

“‘Letter of Credit’ or ‘Letters of Credit’ shall mean either a Working Capital
Letter or Credit or a Workers’ Compensation Letter of Credit or all Working
Capital Letters of Credit and Workers’ Compensation Letters of Credit,
collectively, as applicable.”

 

(e)                                  The definition of the term “L/C Facility
Sublimit” set forth in Paragraph 16 of the Credit Agreement is hereby deleted in
its entirety.

 

(f)                                    The following new definitions are hereby
added to Paragraph 16 of the Credit Agreement in correct alphabetical order:

 

“‘Working Capital L/C Facility Credit Limit’ shall mean $250,000.00.”

 

4

--------------------------------------------------------------------------------


 

“‘Working Capital Letter of Credit’ and ‘Working Capital Letters of Credit’
shall have the meanings given such terms in Paragraph 5(a) above.”

 

“‘Workers’ Compensation Cash Collateral Account’ shall have the meaning given
such term in Paragraph 5(c) above.”

“‘Workers’ Compensation L/C Facility Sublimit’ shall mean $247,500.00.”

 

“‘Workers’ Compensation Letter of Credit’ and ‘Workers’ Compensation Letters of
Credit’ shall have the meaning given such terms in Paragraph 5(b) above.”

 

2.                                       Effective Date.  This Amendment shall
be effective as of the date first written above upon the date that the Lender
shall have received:

 

(a)                                  This Amendment, duly executed by all
parties signatory hereto; and

 

(b)                                 Such corporate resolutions, incumbency
certificates and other authorizing documentation for the Company and the
Guarantors as the Lender may request.

 

3.                                       Reaffirmation of the Loan Documents. 
The Company and each of the Guarantors, by executing this Amendment as provided
below, hereby affirms and agrees that:  (a) the execution and delivery by it of
and the performance of its obligations under this Amendment shall not in any way
amend, impair, invalidate or otherwise affect any of its obligations under the
Loan Documents to which it is party except to the extent expressly amended
hereby, (b) the term “Obligations” as used in the Loan Documents include,
without limitation, the Obligations of the Company under the Credit Agreement as
amended by this Amendment, and (c) except as expressly amended hereby, the Loan
Documents remain in full force and effect as written.

 

4.                                       Representations and Warranties.  The
Company and each of the Guarantors by executing this Amendment as provided
below, hereby represents and warrants to the Lender that:

 

(a)                                  It has the requisite power and authority
and the legal right to execute, deliver and perform this Amendment and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment.

 

(b)                                 This Amendment has been duly executed and
delivered on its behalf and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms.

 

(c)                                  There does not exist an Event of Default or
Potential Default.

 

(d)                                 None of such Persons has any existing
claims, counterclaims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to any of the Loan Documents, and the Loan Documents, as
amended hereby, constitute valid, legal, binding and enforceable obligations of
such Persons, as appropriate.

 

5.                                       No Other Amendment.  Except as
expressly amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect as written.

 

5

--------------------------------------------------------------------------------


 

6.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

[Signatures Page Following]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

DIEDRICH COFFEE, INC.,
a Delaware corporation

 

 

 

 

 

By:

 /s/ Roger Laverty

 

Name:

Roger Laverty, President and Chief Executive Officer

 

 

 

 

 

By:

 /s/ Matthew C. McGuinness

 

Name:

Matthew C. McGuinness, Executive Vice President and Chief Financial Officer

 

 

 

BANK OF THE WEST

 

 

 

 

 

By:

/s/ Bruce Young

 

 

Bruce Young, Vice President

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

COFFEE PEOPLE WORLDWIDE, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Matthew C. McGuinness

 

Name: Matthew C. McGuinness, President

 

 

 

By:

/s/ Matt Kimble

 

Name: Matt Kimble, Assistant Secretary

 

 

7

--------------------------------------------------------------------------------


 

COFFEE PEOPLE, INC.,
an Oregon corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name: Matthew C. McGuinness, President

 

 

By:

/s/ Matt Kimble

 

Name: Matt Kimble, Assistant Secretary

 

 

GLORIA JEAN’S, INC.,

a Delaware corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name: Matthew C. McGuinness, President

 

 

By:

/s/ Matt Kimble

 

Name: Matt Kimble, Assistant Secretary

 

 

EDGLO ENTERPRISES, INC.,
an Illinois corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name: Matthew C. McGuinness, President

 

 

By:

/s/ Matt Kimble

 

Name: Matt Kimble, Assistant Secretary

 

8

--------------------------------------------------------------------------------


 

GLORIA JEAN’S GOURMET COFFEES CORP.,
an Illinois corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name: Matthew C. McGuinness, President

 

 

By:

/s/ Matt Kimble

 

Name: Matt Kimble, Assistant Secretary

 

 

GLORIA JEAN’S GOURMET COFFEES FRANCHISING CORP.,
an Illinois corporation

 

 

By:

/s/ Matthew C. McGuinness

 

Name: Matthew C. McGuinness, President

 

 

By:

/s/ Matt Kimble

 

Name: Matt Kimble, Assistant Secretary

 

9

--------------------------------------------------------------------------------